Hon. Tohn Osorio, Chairnun                  Opinion No. w-63
    Board of Insurance Comlesioners
    Internatioml Life Building                 Re:    whether the contract of
    Austin, Texas                                     Union Automobile Club aud
                                                      others s3nI.ll.mthereto
                                                      conatitutr contraetr of
                                                      insurance IO that the ir-           ‘.
                                                      aueace audmlethereof
                                                      would viol&e the Texas          *
    Dear Sir:                                         ldumnce lawa.

               You’have requested au opinion an to whether the contracts
    attached to your opinipn request of Jeuuary 2p, 1957, and similar
    contracts, constitute contracts of insurance so that the iNuance
    and sale thereof would violate the Texan insur8nce laws.                                   .‘.



               You have enclosed with your opinion request numeroue con-
    tracts and related membership documents iaeued by Metropolitan Auto-
    mobile Club, Inc. (MAC); Accidental International AutomblL Aaro-
    ciation of Texas, Inc. (AIAA); Ths Union Automobile Club (Union))
    snd Motor Aid Automobile Associ&ion Club (Motor Aid). This opinion
    J..cbased sol.ely upon the documsnts submitted. We expreslly decline
    to ml? upon documents Vhlch have not been submitted for exaalmtion.

                 Soins of the benefits    provided my be sumnarieed In the
    following    mer:
                                                                       . Motor Aid
MACMembership                               Union Menibership ~          Membership
Certificate                                 Certificate       ’          Certificate

    1. Emergency road eerv-                 1. Nmermcy road              5. Towing
    ice costs paid:         .        .      service upon occur-          aervlce .
         (i) start car ‘if1                 mace of any type of
    stalled;                                nmchinicil trouble          11.   Nmer-
         (b) Tire change In                 of emergency nature          mncy  road
ease of-flat;~                              which prevents mea-          narvice.
    (c) Nmergen~p&iv-                     . her’s automobile
efy of gaou.ne, oil,                        from operating.
battery or rental batteryi               1 2. Towing3ervlce
     (d) Towing and                         where automobile
wrecket servicej                            fails to operke as l
     ( e ) Key r er vic eto                 r esu ltof mechanical
u nlo c kdo o m a nd lg nltio n;            failure or bre&&nm.
        (f)     Rei&ur+mnt                  3. Tir e c h a ng e
                                                              ler v-
wh e n a er vic ea
                 r ender edwh e r e         ic ewh e r emsmber h a r
M AC r er vic ano t available.              mm.




,
.,,
       Hon. John Osorlo, page 2 (w-63)



                   The questions raised in your opinioh request were disposed
         of by National Auto Service Corporation v. State, 55 S.W.2d 209
         (Tex.Civ.App. lp32), and me discussed at length in Attorney General’s
         Opinion 0-4620, both of which state the existing law as to whether
         the documents in question are insurance contradE.    The benefits
         enumerated above are similar to the contract benefits discussed in
         National Auto Service Corporation V. State, supra, and similar to
         benefits Nos. 2, 3 4 5 and 6 di6cussed on page 2 of Attorney Sen-
         eral’s Opinion 0-46pOot The AlAA benefit schedule rovides benefits
      ;‘for indemnity for personal injury that are obvious ! y insurance.

                  The file does not indicate whether these comp+nier have
       a valid certificate  of authority or have charter powers which in-
       clude the writing of insurance. Ammmlq     that nona of them h&z
       so qualified, the irsuance of such Paambershipsend the gale there-
       of would be contrary to Ten6 insurance laws.




                      Baaed upon the facta and coz&tractm Nbmit-
                 ted, the 16ruance and #ale of member8hlpm in
                 Metropolitan Automobile Club of Texas, Inc.,  ,,
                 Accidental International Automobile Amociition
                 of Texan, Inc., The Union Autombile Club
                 Motor Aid Automobile Anmoclatlon Club, c s:
                 tute the writing of vce        gnd are prohfhitod
                 by hv.




                                                    WILLWIISON
                                          \         Attorney General


                                                    ti%fiiY&e*                       j
                                                                                .’
                                                       Wallace P.    Finfrock
                                                       Amrirtant




       ap~IoIIcoIuTrm
       8. Orady Chandler, Ohaim